Appeal by defendant from two judgments of the Supreme Court, Kings County (Golden, J.), both rendered May 12,1981, convicting him of manslaughter in the first degree and robbery in the first degree, upon his pleas of guilty, and imposing sentences. Judgments affirmed. We have reviewed the record and agree with appellant’s assigned counsel that there are no meritorious grounds which could be raised on this appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Bracken, J. P., Brown, Niehoff and Rubin, JJ., concur.